Citation Nr: 0937195	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  The Veteran's case comes from the 
VA Regional Office in Louisville, Kentucky (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a VA examination for 
posttraumatic stress disorder (PTSD) in February 2007, 
approximately 2.5 years ago.  At a March 2009 videoconference 
hearing before the Board, the Veteran reported that since 
that time his symptoms had increased in severity, to include 
experiencing more panic attacks than he had been in February 
2007.  The Board therefore concludes that an additional VA 
examination is needed to provide a current picture of the 
Veteran's service-connected PTSD.  38 C.F.R. §§ 3.326, 3.327 
(2008).

In addition, in July 2007 the Veteran filed a claim for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  In the 
July 2007 claim form, the Veteran state that his PTSD 
prevented him from securing or following a substantially 
gainful occupation.  This issue has not been properly 
appealed to the Board as a separate issue.  However, in the 
time since the PTSD claim was certified to the Board, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when evidence of unemployability is presented 
in cases such as this, the issue of TDIU must be handled 
during the determination of the initial disability rating 
assigned at the time disabilities are determined to be 
service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 
452-53 (2009) (finding that there is no freestanding claim 
for TDIU during the determination of an initial disability 
rating assigned).  Id. at 451.  Accordingly, the claim of 
entitlement to TDIU must be adjudicated at the same time as 
the determination of whether an initial evaluation in excess 
of 30 percent is warranted for PTSD.  As such, the Veteran's 
claim of entitlement to TDIU is "inextricably intertwined" 
with his claim of entitlement to an initial evaluation in 
excess of 30 percent for PTSD and it must be remanded for 
simultaneous adjudication.  Holland v. Brown, 6 Vet. App. 443 
(1994).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to his claim of 
entitlement to TDIU.

2.	The RO must make arrangements to 
provide the Veteran with an examination 
to determine the current severity of 
his service-connected PTSD.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity of the following 
symptoms due to PTSD: depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score, 
together with an explanation of what 
the score represents in terms of his 
psychological, social, and occupational 
functioning.  All opinions provided 
must include an explanation of the 
bases for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.	The RO must make arrangements to 
provide the Veteran with an examination 
to determine the effects of his 
service-connected disabilities on his 
ability to maintain employment 
consistent with his education and 
occupational experience.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests are to be 
accomplished.  The examiner must elicit 
from the Veteran and record for 
clinical purposes a full work and 
educational history.  Based on a review 
of the case, the examiner must provide 
an opinion as to whether the Veteran's 
service-connected disabilities alone 
preclude him from securing and 
following substantially gainful 
employment consistent with his 
education and occupational experience.  
All opinions provided must include an 
explanation of the bases for the 
opinion.  If any of the above requested 
opinions cannot be made without resort 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

4.	The RO must notify the veteran that it 
is his responsibility to report for all 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

5.	The RO must then adjudicate the claims, 
to specifically include a determination 
of whether TDIU is warranted and, 
thereafter, if the claims on appeal 
remain denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).

